DETAILED ACTION
Applicants’ request for continued examination of August 3, 2021, in response to the action mailed April 5, 2021, is acknowledged.  The pending claim set was filed July 6, 2021 as an after final.  It is acknowledged that no claims have been cancelled, claims 1, 3, 6, 8, 10, 14, 21, 27 – 28, and 31 – 33 have been amended, and no claims have been added.  Claims 1 – 10, 14, 21, and 27 – 34 are pending.  The elected invention is directed to the variants of SEQ ID NO:  1 and 2 consisting of a substitution at position G77 and methods of using. Claims 1 – 10, 14, 21, and 27 – 34 are herein considered.
Effective Filing Date
	Assuming that the instant application is an accurate translation of PCT/KR2018/006732, the effective filing date granted for claims 2-3, 6-10, 14, 21, and 27 – 34  is June 14, 2018, the filing date of said PCT application. It is acknowledged that applicants claim the benefit of the foreign application REPUBLIC OF KOREA 10-201 7-0074980, filed June 14, 2017.
The effective filing date for claims 1 and 4-5 is July 6, 2021, the filing date of the instant claim set.   Claim 1 recites the following1.
1. (Currently Amended) A polypeptide having export activity of at least one ornithine-based product selected from the group consisting of putrescine, arginine, ornithine, citrulline and proline, and consisting of 
a modified amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, or 
an amino acid sequence having at least 95% sequence identity to the modified amino acid sequence, 
wherein in the modified amino acid sequence, the glycine residue at the position corresponding to residue 77 of SEQ ID NO: 1 or SEQ ID NO: 2 is substituted with another amino acid.

The instant application, as filed, does not disclose said genus of proteins2.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicants state that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include New Matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains New Matter not disclosed in the prior-filed application.  See below under “Written Description”.
AIA -First Inventor to File Status
The present application is being examined under the AIA , first to file provisions.
Claims-Objections
Claims 1 and 21 are rejected for ‘putresine’, which should be corrected to ‘putrescine’.
Claim 33 is objected to for ‘is increased’, which is unnecessary based on recitation of ‘increased activity’ on line 2.
Specification-Objections
The specification is objected to because it does not provide the needed support or antecedent basis for claim terms (37 CFR 1.75(d)(1)).   Specifically, the specification does not provide support or antecedent basis for the phrase “‘(i) a modified amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2… wherein in the modified amino acid sequence, the glycine residue at the position corresponding to residue 77 of SEQ ID NO: 1 or SEQ ID NO: 2 is substituted with another amino acid’” in claim 1.  Applicants are required to make appropriate amendment to the 
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the following.
1. (Currently Amended) A polypeptide having export activity of at least one ornithine-based product selected from the group consisting of putrescine, arginine, ornithine, citrulline and proline, and consisting of 
a modified amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, or 
an amino acid sequence having at least 95% sequence identity to the modified amino acid sequence, 
wherein in the modified amino acid sequence, the glycine residue at the position corresponding to residue 77 of SEQ ID NO: 1 or SEQ ID NO: 2 is substituted with another amino acid.

The plain meaning of the phrase ‘(i) a modified amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2… wherein in the modified amino acid sequence, the glycine residue at the position corresponding to residue 77 of SEQ ID NO: 1 or SEQ ID NO: 2 is substituted with another amino acid’ is any protein having any structure and a substitution at a position corresponding to Gly77 or SEQ ID NO:  1 or 2.
Since the proteins of claim 1(i) may have essentially any structure, claim 1(ii) in reciting ‘an amino acid sequence having at least 95% sequence identity to the modified amino acid sequence’ provides no further limitation.  
These issues were discussed in the interview of November 18, 2021 and the examiner was informed that applicants do not intend claim 1 to have any other meaning than the claim as written. 
As a service to applicants, the following is provided as an example of appropriate claim language. This service provided is not a commitment to allowable subject matter.
A polypeptide comprising an amino acid sequence wherein said amino acid sequence has at least 95% identity to SEQ ID NO:  1 or 2, has substitution at a position corresponding to Gly77 of SEQ ID NO:  1 or 2, and has export activity of at 


Claims 1 – 10, 14, 21, and 27 – 34 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1(ii), the phrase ‘an amino acid sequence having at least 95% sequence identity to the modified amino acid sequence’ renders the claim indefinite.  As explained above, for claim 1(i), ‘modified amino acid sequence’ encompasses any protein having any structure and a substitution at a position corresponding to Gly77 or SEQ ID NO:  1 or 2.  Thus, in claim 1(ii), the phrase ‘an amino acid sequence having at least 95% sequence identity to the modified amino acid sequence’ provides no further limitation of ‘the modified amino acid sequence of (i)’ and makes no sense.  For purposes of examination herein, claim 1(ii) is ignored.
For claims 10 and 32, the phrase “enhanced activity” renders the claim indefinite.  It is unclear whether said phrase means (i) enhanced activity compared to the Corynebacterium not recombinantly expressing the protein of claim 1 or (ii) enhanced activity compared to any cell.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (i) enhanced activity compared to the Corynebacterium not recombinantly expressing the protein of claim 1.
For claims 14 and and 33 the phrase “increased activity” renders the claim indefinite.  It is unclear whether said phrase means (i) increased activity compared to the Corynebacterium not recombinantly expressing the protein of claim 1 or (ii) increased activity compared to any cell.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (i) enhanced activity compared to the Corynebacterium not recombinantly expressing the protein of claim 1.
For claims 10 and 32, recitation of enhanced activity of ArgC, argJ, ArgB, or ArgD renders the claim indefinite.  It is unclear whether said phrase means (i) the cells recombinantly 
 For claims 14 and 33, recitation of enhanced activity of ArgF, argG, argH, AAL, or AST renders the claim indefinite.  It is unclear whether said phrase means (i) the cells recombinantly express ArgF, argG, argH, AAL, or AST, (ii) the cell only endogenously express ArgF, argG, argH, AAL, or AST, or (iii) the cells recombinantly and endogenously express ArgF, argG, argH, AAL, or AST.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase encompasses all of (i)-(iii).
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - Improper Markush Grouping
It is the examiner’s position that the polypeptides of claim 1, having the common inventive structure of a substitution at G77 and an activity flowing therefrom as well as the fact that SEQ ID NO:  1 and 2 have 98% identity, constitute a proper Markush grouping.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 and 4-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rubenfield et al, 2003 (US 6,551,795).  Rubenfield teaches a protein having 39.2% identity (43.1% similarity) with SEQ ID NO:  1 and a substitution corresponding to Gly77Ser and further teaches vectors comprising an encoding polynucleotide.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  Therefore, claims 1 and 4-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Rubenfield et al, 2003 (US 6,551,795).  
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-2, 4-10, 14, 21, and 27-34 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification is enabling for Corynebacterium glutamicum cells recombinantly expressing the proteins of SEQ ID NO:  3-6, said cells having enhanced putrescine production (table 6).  However, the specification does not reasonably provide enablement for any polypeptide having any structure (sequence) comprising a substitution at the position corresponding to residue 77 of SEQ ID NO: 1 or SEQ ID NO: 2, said protein having export activity for putrescine, arginine, ornithine, citrulline and/or proline, encoding polynucleotides, and recombinant cells therewith. The specification does not enable 
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-2, 4-10, 14, 21, and 27-34 are so broad as to encompass any polypeptide having any structure (sequence) comprising a substitution at the position corresponding to residue 77 of SEQ ID NO: 1 or SEQ ID NO: 2, said protein having export activity for putrescine, arginine, ornithine, citrulline and/or proline, encoding polynucleotides, and recombinant cells therewith.  The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides, encoding polynucleotides, and cells therewith broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired export activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 1-2, 4-10, 14, 21, and 27-34, which encompasses all polypeptides having any structure (sequence) comprising a substitution at the position corresponding to residue 77 of SEQ ID NO: 1 or SEQ ID NO: 2, said protein having export activity for putrescine, arginine, ornithine, citrulline and/or proline, encoding polynucleotides, and recombinant cells therewith.  The specification does not support the broad scope of claims 1-2, 4-10, 14, 21, and 27-34 because the specification does not establish: (A) regions of the protein structure which may be modified without affecting the export activity; (B) the general tolerance of the export activity to structural modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of polypeptides having essentially any structure, encoding polynucleotides, and recombinant cells therewith and having export activity of at least one ornithine-based product selected from the group consisting of putrescine, putrescine, 
In support of their request that the prior rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) With respect to the other rejected claims (claims 1-2, 4, 6-10, 14, 21 and 27-34), to facilitate allowance without acquiescing to the rejection, Applicant has amended claim 1 to direct to a polypeptide having export activity of at least one ornithine-based product selected from the group consisting of putrescine, arginine, ornithine, citrulline and proline, and consisting of i) a modified amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2, or ii) an amino acid sequence having at least 95% sequence identity to the modified amino acid sequence, wherein in the modified amino acid sequence, the glycine residue at the position corresponding to residue 77 of SEQ ID NO: 1 or SEQ ID NO: 2 is substituted with another amino acid. Applicant submits that amended claim 1 and the other claims ultimately referring to claim 1 are enabled.
(A) Reply:	It is acknowledged that claim 1(i) has been amended to encompass polypeptides consisting of i) a modified amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2.  As explained above, under 35 USC 112b, the plain meaning of the phrase ‘(i) a modified amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2… wherein in the modified amino acid sequence, the glycine residue at the position corresponding to residue 77 of SEQ ID NO: 1 or SEQ ID NO: 2 is substituted with another amino acid’ is any protein having any structure and a substitution at a position corresponding to Gly77 or SEQ ID NO:  1 or 2.  The making and using of such proteins having export activity of at least one ornithine-based product selected from the 
For the reasons set forth above under 35 USC 112b, for purposes of examination herein, claim 1(ii) is ignored.
(B) Specifically, Applicant submits that in view of the present specification and in combination with common knowledge in the art, one of ordinary skill in the art would know how to make and the claimed subject matter without undue experimentation. Specifically, the present specification discloses SEQ ID NOS: 1 and 2 as well as their variants having substitutions at residue 77, such as G77A and G77R (see SEQ ID NOS: 3 to 6). The present specification also shows that the variants with a substitution at residue 77 had an enhanced export activity of ornithine-based product(s) (e.g., arginine and putrescine), and the production of the ornithine­based products was increased in the strains that recombinantly expressed the variants (see e.g., Examples 1-6, Tables 2 and 6 to 8 of the present specification). Because the side chains of alanine (A) and arginine (R) used in substituting glycine at position 77 of SEQ ID NO: 1 or 2 are significantly structurally different, one of ordinary skill in the art would reasonably believe that other amino acids may also be used to substitute glycine at position 77 to obtain a polypeptide with an enhanced exporter activity. Accordingly, such a person would be able to make and use the claimed subject matter without undue experimentation in view of the present disclosure.
(B) Reply:	For the reasons explained above in reply (A) and under 35 USC 112b, examples 1 – 6 are not sufficient to enable the skilled artisan to make and use the full scope of the recited polypeptides.
Written Description
Claims 1-2, 4-10, 14, 21, and 27-34 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 1-2, 4-10, 14, 21, and 27-34 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any polypeptide having any structure (sequence) comprising a substitution at the position corresponding to residue 77 of SEQ ID NO: 1 or SEQ ID NO: 2, said protein having export activity for putrescine, arginine, ornithine, citrulline and/or proline, encoding polynucleotides, and recombinant cells therewith.  This is an infinite/large genus, as any polypeptide having essentially any structure is encompassed.  Only a very small number of specifically identified polypeptides are disclosed in the specification, and these are limited to SEQ ID NO:  3-6.  No other specific polypeptide of this claimed genus are disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of having export activity for putrescine, arginine, ornithine, citrulline and/or proline.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 

In support of their request that the prior rejection be withdrawn, applicants provide the same arguments presented above under ‘Enablement’.  These arguments are not found to be persuasive for the reasons in Reply (A)-(B) above.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as the published application is very often different from the specification as filed.

To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The plain meaning of claim 1 is stated below under 35 USC 112b
        2 Assuming that the instant application is an accurate translation of PCT/KR2018/006732, said PCT document also does not disclosed the recited genus.